DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lahiri (WO 2016/142645).
Regarding to claims 1 and 12:
Lahiri et al. discloses a liquid discharge apparatus, comprising: 
a liquid discharge head including a nozzle to discharge liquid; circuitry configured to:
           generate and output a common drive waveform including a drive pulse for discharging liquid from the nozzle of the liquid discharge head (FIG. 12: COMMON DRIVE WAVEFORM);
                         select a waveform portion of the drive pulse to be applied to a pressure generating element of the liquid discharge head (FIG. 12: The OFF periods of M1/M2A or M2B show where the common drive waveform is deselected); and
                         output a selection signal for designating the waveform portion selected (FIG. 12: The ACTUATOR WAVEFORM (including the TTRIM 1 and TTRIM 2 sections)),
                         wherein the drive pulse includes at least an expansion waveform element for expanding a pressure chamber of the liquid discharge head and a holding waveform element for holding a state FIG. 12: In the common drive waveform, the second falling edge reads on the claimed expansion waveform element, and the horizontal section at VLOW reads on the claimed holding waveform element), and
           wherein the selection signal includes a deselection signal for deselecting at least a part of a waveform portion preceding the expansion waveform element having, as a terminal, a state held by the holding waveform element (FIG. 12: The first OFF section of M1/M2A reads on the claimed deselection signal).
	Regarding to claims 9: wherein the selection signal includes the circuitry is configured to output a plurality of selection signals for deselecting a waveform portion that is a part of the driving pulse, and the waveform portion deselected is different between the plurality of selection signals (FIG. 12: The selection signal M1/M2A and the selection signal M2B).
	Regarding to claims 10-11: wherein the selection signal is different depending on a drive frequency, wherein the selection signal is different depending on a discharge mode (Page 23, lines 8-12. FIG. 2 shows the selection signal according the jetting/non-jetting mode).
Allowable Subject Matter
2.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the drive pulse includes a first-stage expansion waveform element for expanding the pressure chamber, a first-stage holding waveform element for holding a state expanded by the first-stage expansion waveform element, and a second-stage expansion waveform element for expanding the pressure chamber from a state held by the first-stage holding waveform element, wherein the second-stage expansion waveform element is a 
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853